Title: To George Washington from Ethan Allen, 16 August 1780
From: Allen, Ethan
To: Washington, George


					
						Sir
						Sunderland [N.Y., now Vt.] 16 of August, 1780
					
					In consequence of the earnest solicitation of the Brownson family who have a brother in Captivity with others who are ungenerously used by the Enemy as well as from a sense of duty to my friends who are suffering from the Cruely of the Common Enemy I am Induced to address your Excellency on this Important Subject particulary on their behalf.
					
					The facts are Collected from prisoners (principally) who have Escaped from Canada and to my knowledge are men of Veracity.
					A small party fom Col. Worners Regiment were surprised by the Savages and tories a little more than a year past some were killed and others taken prisoners among the latter were Captain Gideon Brownson Captain Simeon Smith and two Subaltern Officers Capt. Brownson was badly wounded but through much misery and hazard recover’d and has ever since been Closely Confined in Goal with those other Officers and with them Cruelly Insulted and Subjected to the severity of the British discipline the starving part only Excepted the last accounts which we have had from them were from those prisoners which Escaped from the Goal in which those Officers were Confined which was at Quebec some in April and some in may last and have till but lately arrived in these parts among many things too prolix to be here noticed they Inform that those Officers are in a bad state of health and particularly that Captain Brownson was in a very Declining state and his life much Indangered in Consequence of the filth of the Goal and Naucious stagnated Air they further Inform that the Officers solicited the usual privilidge of parole repeatedly but were wholly deny’d it and were in a disponding uneasiness of mind on account of Such their relentless and Ungentlemen like usage.
					Many Valuable Officers have I seen perish in like Circumstances nor do I apprehend that any thing short of an Exchange will deliver those Gentlemen from such their Misery & reproach, the latter of which is equally levied against every Gentleman in the Continental establishment such is the Contemp with which the Enemy Affect to slur our Commission⟨mutilated ⟩d I would to God that a thorough retaliation might speedily take place and Congress Commissions and Officers be relieved from the scorn and Ignomy of a perfiduous and rascalley Enemy.
					Provided your Excellency Should order four of the Enemy’s Officers prisoners on parole of Equal rank to be deliver’d to Col. Worner he will send a flag with proposals of an exchange for those distressed officers of his Regiment and at the same time give the English General in Canada to understand that in case it was refused that a spirited retaliation would take place so far as respects his officers such a measure persued will Certainly procure those Officers either their Exchange or parole which nothing else Can do. I am Sir with the greatest respect and Esteen your Excelleny’s Most Obedient & Humle sert
					
						Ethan Allen
					
				